Citation Nr: 0516633	
Decision Date: 06/17/05    Archive Date: 06/27/05	

DOCKET NO.  02-16 166	)	DATE
	)
	)

On appeal from the
VA Medical Center in Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of air transport to 
St. John's Hospital in Springfield, Illinois, and for 
inpatient expenses at St. John's Hospital in Springfield, 
Illinois, on April 13 and 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record reflects that the veteran's status as a 
nonservice-connected veteran was verified on November 27, 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  In April 2001 service connection was not in effect for 
any disability.

2.  Transfer from St. Francis Hospital to St. John's Hospital 
by air transport and treatment at St. John's Hospital in 
April 2001 were not authorized by VA.

3.  The veteran had been stabilized at St. Francis Hospital 
and transfer to a VA facility, which was feasibly available 
in St. Louis, had been authorized.

4.  Payment or reimbursement for treatment at St. John's 
Hospital has not been authorized.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of air transport to St. John's Hospital and for inpatient 
expenses at St. John's Hospital on April 13 and 14, 2001, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 
17.1000, 17.1002, 17.1003, 17.1004 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility and private transportation, there are 
different theories of entitlement which must be addressed:  
(1) Whether the services for which payment is sought were 
authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the 
claimant is entitled to payment or reimbursement for services 
not previously authorized that are related to service-
connected disability, see 38 U.S.C.A. § 1728(a); and (3) 
whether the claimant is entitled to payment or reimbursement 
for services not previously authorized relating to 
nonservice-connected disability, see 38 U.S.C.A. § 1725.  See 
also Hennessey v. Brown, 7 Vet. App. 143 (1994).

When VA facilities or other Government facilities are not 
capable of furnishing economic or hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  
38 C.F.R. § 17.52.

It is asserted that VA authorized the air transport of the 
veteran from St. Francis Hospital to St. John's Hospital as 
well as the medical care provided to the veteran at St. 
John's Hospital after he was transported.  An October 2001 
letter from an emergency department physician who was at the 
St. Francis Hospital on April 12, 2001, at 10:40 p.m., 
reflects that the St. Francis Emergency Room physician 
contacted the VA Hospital in St. Louis, Missouri and spoke 
with a physician there at approximately 12:45 a.m. on 
April 13, 2001.  The letter indicates that the VA physician 
could not give permission to transfer the veteran to the VA 
Hospital.  It indicates that the VA physician reported that 
there was no supervisor on duty authorized to accept transfer 
and could not accept the veteran.  The letter further 
reflects that a discussion regarding transferring the veteran 
to St. John's Hospital was entered into.  It indicates that 
the VA physician gave permission to transfer the veteran to 
St. John's Hospital in Springfield, Illinois.

An April 13, 2001, VA record, made at approximately 12:50 
a.m. on that date, indicates that a physician from the St. 
Francis Hospital called saying that the veteran was in their 
Emergency Room with left arm and neck pain of five-hour 
duration which was very suspicious of acute coronary 
syndrome.  It indicates that the St. Francis physician 
informed the VA physician that the veteran was on medication 
and was then stable.  It further reflects that the St. 
Francis physician wanted to transfer the veteran to the VA 
Emergency Room which the VA physician accepted, but then the 
St. Francis physician suggested that the veteran needed some 
intervention that night and wanted to transfer the veteran to 
the Springfield Hospital and desired the VA physician to 
approve this.  Despite the VA physician's repeated attempt to 
explain that he did not have authority to approve the 
transfer to St. John's Hospital, the St. Francis physician 
continued to assert that he had done such things many times 
in the past.  The St. Francis physician then got upset and 
put the phone down on the VA physician.  The VA physician was 
not sure whether the physician was sending the veteran to the 
VA Emergency Room or somewhere else.

The Board will accord greater probative weight to the April 
13, 2001, VA record made at 12:50 a.m. on that date than it 
will to the October 2001 letter from the St. Francis Hospital 
Emergency Room physician.  This is because the VA record was 
made contemporaneous with the event whereas the October 2001 
letter is an apparent attempt to recollect the events that 
occurred and because the Board gives greater weight to the VA 
physician's statements with respect to what the VA physician 
said than it does to the individual trying to recollect those 
statements several months after the event occurred.

The veteran has submitted statements and testimony regarding 
his belief with respect to VA's procedures concerning 
authorizing treatment at St. John's Hospital.  However, he 
has not indicated any personal direct knowledge with respect 
to the conversation that occurred between the VA physician 
and the St. Francis Emergency Room physician.

In the absence of any other evidence regarding whether VA 
approved the veteran's air transport to and treatment at St. 
John's Hospital a preponderance of the evidence, based upon 
the above analysis, is against a finding that VA approved the 
veteran's air transport to St. John's Hospital from St. 
Francis Hospital and a preponderance of the evidence is 
against a finding that VA approved the veteran's medical care 
at St. John's Hospital on April 13 and 14, 2001.  
Accordingly, a preponderance of the evidence is against 
payment of the veteran's claim on the basis that prior 
authorization for the hospital transport and medical care was 
obtained.  38 U.S.C.A. § 1703.

It is neither asserted nor shown that the veteran has 
established service connection for any disability.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for the air transport to and treatment at 
St. John's Hospital under the provisions of 38 U.S.C.A. § 
1728.

The remaining issue is to determine whether the veteran is 
eligible for reimbursement for air transport and medical 
services that were not previously authorized under the 
provisions of 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000, 
17.1001, 17.1002, 17.1003.

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only, inter alia, if the 
following conditions are met:  (c) A VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson; (d) the claim for payment 
or reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).  38 C.F.R. § 
17.1002(c)(d).

Payment or reimbursement under 38 U.S.C.A. § 1725 for air 
ambulance service may be made for transporting a veteran to a 
facility only, inter alia, if the following condition is met:  
Payment or reimbursement is authorized under 38 U.S.C.A. § 
1725 for emergency treatment provided at such facility.  
38 C.F.R. § 17.1003(a).

An April 13, 2001, medical report of St. John's Hospital, 
dictated at 6:27 a.m. on that date, reflects that the 
veteran's reason for admission was evaluation of chest pain 
and suspicious for unstable angina.  He presented with a two-
day history of intermittent bilateral arm pain.  He indicated 
that the pain had been predominantly nocturnal.  Because of 
the pain's persistency he had sought medical attention in the 
St. Francis Emergency Room and was noted to have a mildly 
abnormal electrocardiogram with a positive troponin.  He was 
referred for further evaluation and therapy as indicated.  A 
review of his systems disclosed no significant abnormalities 
other than those already mentioned.

An August 2002 letter from a physician who saw the veteran at 
St. John's notes that the veteran had been seen at St. 
Francis where he had an abnormal EKG and positive serum 
troponin levels.  He had been transferred to St. John's for 
further evaluation and treatment.

A June 2004 letter from a registered nurse at St. Francis 
Hospital reflects that the veteran was seen on April 13, 
2001, with a diagnosis of acute myocardial infarct.  It 
indicates that St. Francis Hospital did not have an onstaff 
cardiologist so the veteran was treated and prepared for 
transfer to a facility that had a cardiac service.  Because 
of the veteran's unstable condition and need for this service 
he was transferred to the nearest facility, St. John's 
Hospital.

The April 2001 VA record, referred to above, indicates that 
the veteran was stable at the St. Francis Hospital at 12:50 
a.m. on April 13, 2001.  The only evidence of record 
indicating that the veteran was unstable at St. Francis 
Hospital is the June 2004 letter from the registered nurse at 
St. Francis Hospital.  Neither the treatment records from St. 
John's nor the August 2002 letter from a physician who saw 
the veteran at St. John's indicates that the veteran was 
unstable at the time he was transferred from St. Francis 
Hospital to St. John's.  Because the April 2001 VA record is 
contemporaneous with the event the Board will accord it 
greater probative weight than the June 2004 letter from the 
registered nurse.  Therefore, the Board finds that the 
veteran was stable as of 12:50 a.m. on April 13, 2001.  There 
is no evidence of record indicating that a VA facility was 
not feasibly available to the veteran and the April 2001 VA 
record reflects that the VA facility in St. Louis was 
available and had accepted the veteran's transfer to its 
Emergency Room on April 13, 2001, at 12:50 a.m.  Because the 
veteran was stabilized, the medical emergency had ended and 
he could have been transferred to a VA facility that was 
feasibly available and to which he had been accepted.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for air transport to St. John's Hospital and 
inpatient expenses at St. John's Hospital on April 13 and 14, 
2001.  38 U.S.C.A. § 1725.  Because payment or reimbursement 
of medical expenses at St. John's Hospital has been denied, 
payment or reimbursement for the air transport expense to 
that facility must be denied as a matter of law.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1003(a).

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was rendered prior to the veteran being provided 
a VCAA notice.  Where VCAA notice was not provided prior to 
the initial decision, the appellant has the right to content 
complying notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a July 2004 
letter as well as the statement of the case and supplemental 
statement of the case.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been advised to 
submit any evidence that he has that is relevant to his 
claims.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a).  All questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for appellant's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  In this case since each of the four 
content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication  is harmless error.

With respect to the VA's duty to assist, VA and private 
treatment records have been obtained and the veteran has been 
afforded a personal hearing.  The veteran has been afforded 
opportunity to submit statements.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). (Remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Payment of air transport to St. John's Hospital in 
Springfield, Illinois, and for inpatient expenses at St. 
John's Hospital in Springfield, Illinois, on April 13 and 14, 
2001, is denied.

	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


